DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cyrson US20030131553.
Claim 1. Cyrson discloses a masonry reinforcement system, comprising: a wall structure (22) formed from stonework including multiple stacked rows of at least one of blocks and bricks (28); a reinforcement mesh (10) disposed between a pair of stacked rows (Fig.3), the reinforcement mesh including a pair of longitudinal rails (112, 114) formed from rigidified fiber (claim 1:2-3); and a plurality of cross bars (116) extending between and connected to the pair of longitudinal bars, the plurality of cross bars being formed from rigidified fiber (P.0020:11-13).

Claim 2. Cyrson discloses the plurality of cross bars are perpendicular to the pair of longitudinal bars (end cross bars in Fig.4).

Claim 3. Cyrson discloses the plurality of cross bars are at an acute angle relative to the pair of longitudinal bars (Fig.4).

Claim 4. Cyrson discloses the rigidified fiber includes at least one of glass fibers, basalt fibers, carbon fibers, and aramid fibers (P.0020:11-13 - GFRP).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cyrson US20030131553 as applied to claim 1 above, and further in view of Cornelus US20170241138.
Claim 5-6. Cyrson discloses the plurality of cross bars are connected to the pair of longitudinal bars by wrapping but fails to disclose by a connection material. Cornelus before the filing date of the instant invention a masonry tie with a plurality of cross bars 504 connected to longitudinal bars (501) by a connection material (510 - polymer coating P.0169). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use a polymer coating as an adhesive at the connection in addition to the wrapping to avoid movement between the cross bars and the longitudinal bars resulting in a superior connection and integrated tie, since a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633